Citation Nr: 1329466	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  07-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for a left hip disability to December 18, 2008.

2.  Entitlement to a disability rating in excess of 
40 percent for a left hip disability from December 18, 2008 
to January 31, 2013.

3.  Entitlement to a disability rating in excess of 
70 percent for a left hip disability from February 1, 2013 
to the present.

4.  Entitlement to a disability rating in excess of 
30 percent for a right hip disability prior to December 18, 
2008.

5.  Entitlement to a disability rating in excess of 
40 percent for a right hip disability from December 18, 2008 
to January 31, 2013.

6.  Entitlement to a disability rating in excess of 
70 percent for a right hip disability from February 1, 2013 
to the present.

7.  Entitlement to a disability rating in excess of 
40 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
August 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, in pertinent part, 
continued 30 percent evaluations for avascular necrosis of 
the left and right femoral heads and a 40 percent evaluation 
for excessive lordosis with pain and limitation of motion of 
the lumbar spine.  The Board remanded the Veteran's claims 
in July 2008, November 2010, and October 2012.



In August 2007, the Veteran presented sworn testimony during 
a Travel Board hearing in Columbia, South Carolina, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

In January 2009 and May 2013 rating decisions, the Appeals 
Management Center (AMC) increased the Veteran's disability 
ratings for his bilateral hip disabilities to 40 percent 
each effective December 18, 2008 and 70 percent each 
effective February 1, 2013.  A combined schedular rating of 
100 percent became effective as of February 1, 2013.  A 
total disability evaluation based on individual 
unemployability had also been effect since January 1999.  
Nevertheless, because the AMC did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed an NOD as to 
an RO decision assigning a particular rating, a subsequent 
RO decision assigning a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).

Since the Veteran perfected his appeal from the 
November 2006 continuance of 30 percent disability ratings 
for the bilateral hips, the Board will address whether he 
was entitled to disability ratings higher than 30 percent 
prior to December 18, 2008, disability ratings higher than 
40 percent from December 18, 2008 to January 31, 2013, and 
disability ratings higher than 70 percent from February 1, 
2013 to the present.  Therefore, the issues on appeal have 
been rephrased as shown above.  The Veteran is not 
prejudiced by such recharacterization of the issues.


FINDINGS OF FACT

1.  Prior to December 18, 2008, the Veteran's service-
connected left hip disability was manifested by marked hip 
disability, flexion limited to 55 degrees and essentially no 
extension or internal or external rotation; however, there 
was no evidence of ankylosis, flail joint, or fracture of 
the shaft, anatomical head, or surgical head of the femur.

2.  From December 18, 2008 to January 31, 2013, the 
Veteran's service-connected left hip disability was 
manifested by flexion limited to 10 degrees, abduction 
limited to 5 degrees, and no extension, adduction, internal 
rotation, or external rotation; however, there was no 
evidence of ankylosis, flail joint, or fracture of the 
shaft, anatomical head, or surgical head of the femur.

3.  From February 1, 2013 to the present, the Veteran's 
service-connected left hip disability is manifested by 
intermediate ankylosis with no evidence of unfavorable 
ankylosis or flail joint.

4.  Prior to December 18, 2008, the Veteran's service-
connected right hip disability was manifested by marked hip 
disability, flexion limited to 55 degrees and essentially no 
extension or internal or external rotation; however, there 
was no evidence of ankylosis, flail joint, or fracture of 
the shaft, anatomical head, or surgical head of the femur.

5.  From December 18, 2008 to January 31, 2013, the 
Veteran's service-connected right hip disability was 
manifested by flexion limited to 10 degrees, abduction 
limited to 5 degrees, and no extension, adduction, internal 
rotation, or external rotation; however, there was no 
evidence of ankylosis, flail joint, or fracture of the 
shaft, anatomical head, or surgical head of the femur.

6.  From February 1, 2013 to the present, the Veteran's 
service-connected right hip disability is manifested by 
intermediate ankylosis with no evidence of unfavorable 
ankylosis or flail joint.

7.  Even when considering his complaints of pain, pain on 
motion, and functional impairment, the Veteran's service 
connected low back disability did not result in unfavorable 
ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome at 
any point during the period on appeal.
						



CONCLUSIONS OF LAW

1.  Prior to December 18, 2008, the criteria for a 
disability rating in excess of 30 percent for a service-
connected left hip disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic 
Code 5255 (2012).

2.  From December 18, 2008 to January 31, 2013, the criteria 
for a disability rating in excess of 40 percent for a 
service-connected left hip disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic 
Codes 5003-5252 (2012).

3.  From February 1, 2013, the criteria for a disability 
rating in excess of 70 percent for a service-connected left 
hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003-5250 (2012).

4.  Prior to December 18, 2008, the criteria for a 
disability rating in excess of 30 percent for a service-
connected right hip disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic 
Code 5255 (2012).

5.  From December 18, 2008 to January 31, 2013, the criteria 
for a disability rating in excess of 40 percent for a 
service-connected right hip disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic 
Codes 5003-5252 (2012).

6.  From February 1, 2013, the criteria for a disability 
rating in excess of 70 percent for a service-connected right 
hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003-5250 (2012).

7.  The criteria for a disability rating in excess of 
40 percent for a service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Code 5292 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable 
to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



(CONTINUED NEXT PAGE)


I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his 
representative, if any, prior to the initial unfavorable 
decision on a claim by the AOJ of any information and any 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  These notice requirements apply to 
all five elements of a service-connection claim (Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
must be included.  Id.

Neither the Veteran nor his representative has alleged 
prejudice with respect to notice, as is required.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found 
by the Board.  Indeed, VA's duty to notify has been more 
than satisfied.  The Veteran was notified via letter dated 
in September 2006 of the criteria for establishing an 
increased rating for his service-connected bilateral hip and 
low back disabilities, the evidence required in this regard, 
and his and VA's respective duties for obtaining evidence.  
He also was notified of how VA determines disability ratings 
and effective dates if service connection is awarded.  This 
letter accordingly addressed all notice elements and 
predated the initial adjudication by the AOJ/RO in 
November 2006.  Nothing more was required.

VA's duty to assist has also been satisfied.  The Veteran's 
service treatment records, VA treatment records, records 
from the Social Security Administration (SSA), and VA 
examination reports are in the claims file.  Identified 
private treatment records have been obtained to the extent 
possible.  No outstanding evidence has been identified that 
has not otherwise been obtained.

The Veteran was most recently provided a VA examination for 
his bilateral hips and low back in February 2013.  The 
examiner obtained a thorough history, including reviewing 
the claims file, and provided detailed a physical 
examination.  Thus, the Board finds that the February 2013 
examination is adequate for determining the disability 
rating for the Veteran's service-connected bilateral hip and 
low back disabilities.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  

There is no evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected left hip, right hip, or low back disabilities 
since he was last examined.  38 C.F.R. § 3.327(a) (2012).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
A new VA examination is not necessary at this time.

Some discussion of the Veteran's August 2007 personal 
hearing is also necessary.  The individual presiding over a 
hearing must comply with the duties set forth in 38 C.F.R. § 
3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 
(2010).  These duties consist of (1) fully explaining the 
issues and (2) suggesting the submission of evidence that 
may have been overlooked.  They were met here.  The issues 
on appeal were identified.  Information was also elicited 
from the Veteran concerning his contentions regarding his 
bilateral hip and low back symptoms.  Notably, the Veteran's 
testimony, in part, triggered the Board's decision to remand 
the matter to obtain an updated VA examination in July 2008.

The Board remanded the Veteran's claims of entitlement to 
increased ratings for his bilateral hip and low back 
disabilities to the AMC in July 2008, November 2010, and 
October 2012 for further evidentiary development, including 
obtaining updated VA treatment records, private treatment 
and SSA records, and providing the Veteran with new VA 
examinations.  The Board is obligated by law to ensure that 
the AMC complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained 
updated VA treatment records and SSA records.  Additionally, 
a January 2013 letter from the AMC asked the Veteran to 
identify any outstanding relevant private treatment records 
and provide a release of information for any such records.  
The Veteran did not respond to this letter.  Finally, the 
Veteran was provided new VA examinations in December 2008 
and February 2013.  Accordingly, all remand instructions 
issued by the Board have been complied with and this matter 
is once again before the Board.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this claim, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2012).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2012).  
Where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2012).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

A. Bilateral Hips

The Veteran's left and right hip disabilities are evaluated 
as 30 percent disabling each prior to December 18, 2008 
under Diagnostic Code 5255, 40 percent disabling each from 
December 18, 2008 to January 31, 2013 under Diagnostic Codes 
5003-5252, and 70 percent disabling each from February 1, 
2013 to the present under Diagnostic Codes 5003-5250.  He 
seeks higher ratings for the entire period on appeal.

Under Diagnostic Code 5255, a 30 percent evaluation is 
assigned for malunion of the femur with marked knee or hip 
disability.  A 60 percent evaluation is assigned for 
fracture of the surgical neck of the femur with false joint 
or impairment of the femur with nonunion, without loose 
motion and weight-bearing preserved with the aid of a brace.  
An 80 percent evaluation is assigned for fracture of the 
shaft or anatomical neck of the femur with nonunion and 
loose motion (spiral or oblique fracture).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2012).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

Diagnostic Codes 5251, 5252, and 5253 provide the criteria 
for rating limitation of motion of the hip.  For VA 
compensation purposes, normal range of motion of the hip is 
from 0 to 125 degrees of flexion and 0 to 45 degrees of 
abduction.  38 C.F.R. § 4.71a, Plate II (2012).

Only Diagnostic Code 5252 provides an evaluation of 
30 percent or greater for limitation of motion.  Under 
Diagnostic Code 5252, a 30 percent evaluation is assigned 
for flexion limited to 20 degrees.  A 40 percent evaluation 
is assigned for flexion limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2012).

Finally, under Diagnostic Code 5250, a 60 percent evaluation 
is assigned for favorable ankylosis of the hip in flexion at 
an angle between 20 degrees and 40 degrees and slight 
adduction or abduction.  A 70 percent evaluation is assigned 
for intermediate ankylosis of the hip.  A 90 percent 
evaluation is assigned for unfavorable or extremely 
unfavorable ankylosis of the hip with the foot not reaching 
the ground and crutches necessitated.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2012).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. 
38 C.F.R. § 4.40 . Functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Id. ; see also 38 C.F.R. 
§ 4.59  (discussing facial expressions such as wincing, 
muscle spasm, crepitation, etc.). Weakness is as important 
as limitation of motion, and a part that becomes painful on 
use must be regarded as seriously disabled. Id.  Excess 
fatigability and incoordination should be taken into account 
in addition to more movement than normal, less movement than 
normal, and weakened movement. 38 C.F.R. § 4.45 .

Consideration of a higher rating for functional loss, to 
include during flare ups, due to these factors accordingly 
is warranted for Diagnostic Codes predicated on limitation 
of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Pain itself does not constitute 
functional loss, and painful motion does not constitute 
limited motion for the purposes of rating under Diagnostic 
Codes pertaining to limitation of motion.  Mitchell v. 
Shinseki, 25 Vet. App. 32   (2011). Pain indeed must affect 
the ability to perform normal working movements with normal 
excursion, strength, speed, coordination, or endurance in 
order to constitute functional loss.  Id.   

Where arthritis results in painful motion of the joint, the 
rating criteria allow for at least the minimum compensable 
evaluation for the joint.  38 C.F.R. § 4.59 (2012).

The Veteran was first examined for his bilateral hip 
disabilities in conjunction with his instant claim in 
November 2006.  At that time, he complained of severe 
constant pain that worsened with activity and interfered 
with his sleep and most of his life.  He denied any 
definitive flare ups of pain as his severe pain was 
constant.  He used bilateral forearm-based crutches for 
ambulation, but denied any injections, surgery, or formal 
physical therapy.  The Veteran was distally neurovascularly 
intact to his bilateral lower extremities, had range of 
motion of the hips from 55 degrees of flexion to 0 degrees 
of extension, and had essentially no extension or internal 
or external rotation of either hip.  The examiner 
specifically noted that the Veteran's range of motion was 
not further limited by weakness, fatigue, or pain upon 
repetition.  X-rays from June 2003 were observed to have 
shown severe bilateral arthrosis, Ficat stage IV avascular 
necrosis bilaterally with complete effacement of the joint 
space, flattening and cystic changes of his femoral head, 
and cystic and arthritic changes of the acetabulum, and 
slight limb length discrepancy.  He also noted that the x-
rays were three years old and likely did not fully 
demonstrate the severity of the Veteran's bilateral hip 
disease.  He diagnosed the Veteran with bilateral severe 
femoral head avascular necrosis (Ficat stage IV).

The Veteran was next examined in December 2008.  At that 
time, he complained of bilateral hip pain, rated as 10 out 
of 10, that was aggravated with walking, standing, and any 
hip movement.  He denied any flare ups as his severe pain 
was constant.  He also reported locking and a feeling of 
instability in the hips, standing limited to one minute 
without crutches and five minutes with crutches, and sleep 
severely disrupted by pain.  The examiner noted that he had 
been unemployed since 2001 due to his hips and was severely 
impaired in performing virtually all activities of daily 
living due to pain and limited range of motion of the hips.  
The examiner observed that the Veteran had bilateral greater 
trochanteric tenderness on palpation, severely affected 
ambulation, unsteadiness, and apparent excruciating pain 
throughout the examination.  He recorded range of motion 
measurements of flexion to 10 degrees bilaterally with 
severe pain throughout and abduction to 5 degrees 
bilaterally with pain throughout.  Neither was additionally 
limited due to pain or fatigue on repeated testing.  
Extension, adduction, internal rotation, or external 
rotation were not possible due to excruciating pain.  X-rays 
taken earlier that month showed severe degenerative changes 
of the bilateral acetabuli, femoral heads, and greater 
trochanters and bilateral sclerosis the femoral heads.  

The Veteran was most recently examined in February 2013.  He 
again complained of difficulty with ambulation due to pain.  
He also reported needing to use bilateral canes for 
ambulation and being limited to walking approximately 
10 feet without his canes and 100 feet with his canes.  The 
examiner observed antalgic gait, localized tenderness or 
pain and palpation, and that the Veteran had great 
difficulty getting up from a sitting position.  He recorded 
range of motion measurements of 0 degrees of flexion with 
pain at 5 degrees and 0 degrees of extension with pain at 
5 degrees bilaterally.  Abduction was lost beyond 
10 degrees, adduction was limited such that the Veteran 
could not cross his legs, and rotation was limited such that 
he could not toe-out more than 15 degrees bilaterally.  The 
Veteran was unable to perform three repeated range of motion 
tests and had functional loss or impairment of the hip and 
thigh.  Muscle strength was 3 out of 5 on hip flexion, 
abduction, and extension.  He also had intermediate 
ankylosis, between favorable and unfavorable, bilaterally.  
A leg length discrepancy with the left leg 1 cm shorter than 
the right leg was recorded as well.  The examiner diagnosed 
the Veteran with bilateral avascular necrosis and concluded 
that his hip disability would affect his employability as he 
would have great difficulty with all movement of his hips, 
including flexion, extension, abduction, and adduction.

VA treatment records address the Veteran's bilateral 
avascular necrosis and complaints of bilateral hip pain, 
difficulty walking, and decreased range of motion of the 
hips.  These records are generally consistent with the VA 
examiners' findings.  Notably, a September 2012 VA treatment 
record noted decreased range of motion of the hips, but did 
not provide measurements.

Upon review of all of the medical and lay evidence of 
record, the Board concludes that it does not establish that 
either of the Veteran's service-connected bilateral hip 
disabilities warrants more than a 30 percent disability 
rating prior to September 18, 2008, more than a 40 percent 
disability rating from September 18, 2008 to January 31, 
2013, or more than a 70 percent disability rating from 
February 1, 2013 to the present.

Prior to September 18, 2008, the Veteran's bilateral hip 
disability did not result in fracture of the surgical head 
of the femur with false joint or fracture of the shaft or 
anatomical head of the femur to warrant an increased rating 
under his assigned diagnostic code for that period 
(Diagnostic Code 5255).  Such was simply not demonstrated.  
Flexion of both hips was to 55 degrees, which is well-shy of 
the criteria to support a higher rating under Diagnostic 
Code 5255.  There is also no evidence of ankylosis of the 
hip or flail joint to warrant a rating in excess of 
30 percent under any other diagnostic code relating to the 
hip and thigh.

With regard to establishing loss of function due to pain, 
there is no indication that the Veteran's associated pain 
caused functional loss warranting a higher (40 percent) 
rating under the Diagnostic Codes for limitation of motion 
of the hip.  The highest rating available is 10 percent for 
limitation of extension (Diagnostic Code 5251) and 20 
percent for limitation of abduction (Diagnostic Code 5253).  
The functional factors specified in DeLuca are not 
applicable where the highest rating has been granted for 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The extent 
of his actual limitation of motion during this period did 
not even entitle him a 10 percent rating for loss flexion 
(DC 5252), even considering pain and stiffness on motion.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206. The 
VA examination clearly took the Veteran's complaints of pain 
and other functional loss into account when calculating his 
range of motion.

From September 18, 2008 to January 31, 2013, the Veteran is 
currently in receipt of the maximum schedular rating for 
limitation of flexion of the thigh (40 percent).  He thereby 
cannot receive a higher rating under his currently assigned 
diagnostic code (Diagnostic Code 5003-5252).  See Johnston 
v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40  and 4.45 
are applicable).  There is also no evidence of fracture of 
the surgical head of the femur with false joint, fracture of 
the shaft or anatomical head of the femur, ankylosis of the 
hip, or flail joint to warrant a rating in excess of 
40 percent under any other diagnostic code relating to the 
hip and thigh.

Finally, from February 1, 2013 to the present, there is no 
evidence of unfavorable ankylosis or extremely unfavorable 
ankylosis of the hip with the foot not touching the ground 
and crutches necessitated.  Although the Veteran used 
bilateral forearm crutches/canes constantly and experiences 
a leg length discrepancy, he was able to walk up to 10 feet 
without them.  More importantly the examiner specifically 
stated that his ankylosis of the hips was intermediate, not 
unfavorable.  There is also no evidence of flail joint to 
allow an increased rating under the only other diagnostic 
code relating to the hip and thigh that provides for a 
rating in excess of 70 percent.  

Consideration has been to above referenced finding that the 
Veteran's left leg is 
1 cm. short than his right leg.  Under Diagnostic Code 5275, 
shortening of the lower extremity is rated from 10 percent 
to 60 percent at intervals of 10 percent, depending on the 
length of the shorter extremity.  The minimum 10 percent 
rating is assigned when there is shortening between 3.2 cms. 
and 5.1 cms..  Notwithstanding the question of whether a 
separate rating could be assigned for the shortening of leg 
with the other ratings for fracture, evidence would not 
support the assignment of a compensable rating.

The claims file includes statements and hearing testimony 
from the Veteran and statements from his wife, reiterating 
his complaints of hip pain, difficulty ambulating, and 
physical limitations.  These complaints are consistent with 
those reported to the VA examiners and VA providers.  
Indeed, the Veteran is competent to report symptoms of his 
hip disability and his wife is competent to report what she 
observes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465 (1994).  They are also 
deemed credible in their reports of symptoms/complaints and 
their effect on his activities.   They are not however 
competent to identify a specific level of disability of his 
disability according to the appropriate diagnostic code.  
Such competent evidence concerning the nature and extent of 
the Veteran's service-connected bilateral hip disabilities 
has been provided by VA medical professionals who have 
examined him.  The medical findings directly address the 
criteria under which this disability is evaluated.  The 
Board finds these records to be the only competent and 
probative evidence of record, and therefore is accorded 
greater weight than the Veteran's subjective complaints and 
his wife's lay observations of increased symptomatology.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

As discussed in detail above, the Board has reviewed the 
remaining diagnostic codes relating to hip and thigh 
disabilities and finds that they are either not applicable 
or do not allow for evaluations in excess of those already 
granted.  As such, increased ratings cannot be assigned for 
either hip at any time throughout the appeals period under 
Diagnostic Codes 5250 to 5255.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5250-5255 (2012).

Additionally, there is no indication in the medical evidence 
of record that the Veteran's symptomatology warranted other 
than the currently assigned 30 percent, 40 percent, and 
70 percent disability ratings throughout the appeal period.  
As such, assignment of additional staged ratings is not 
warranted.  See Hart, supra.

In reaching the above-stated conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to increased 
ratings, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Lumbar Spine

The Veteran's low back disability is currently evaluated as 
40 percent disabling.  He seeks a higher rating.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated under either the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2012).

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 40 percent evaluation is assigned 
for forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2012).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2012).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine 
is 240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
1 week but less than 2 weeks during the past 12 months; a 20 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2012).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).

The Veteran was first examined in conjunction with his 
instant low back claim in October 2006.  At that time, he 
complained of increasing pain in terms of frequency, 
intensity, and duration.  He described the pain as constant 
and severe, rated as 9 out of 10, and radiating to his hips.  
He indicated that his pain occurred every day and lasted all 
day.  He reported flare ups of pain that he rated as 10 out 
of 10 that were caused by sitting for more than 6 minutes.  
The examiner observed mild paravertebral muscle spasm and 
tenderness, antalgic gait with crutches, and negative 
straight leg raises.  He recorded range of motion 
measurements of flexion from 0 to 42 degrees with pain, no 
extension, right lateral flexion from 0 to 5 degrees, left 
lateral flexion from 0 to 10 degrees, and rotation from 0 to 
20 degrees bilaterally with pain.  His range of motion was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  Motor testing, left 
sensory testing, and deep tendon reflexes were normal.  
Sensation was decreased in the stocking configuration on the 
right lower extremity.  X-rays showed mild scoliosis, lumbar 
straightening, and degenerative changes.  The examiner 
diagnosed the Veteran with degenerative joint disease, 
scoliosis, and excessive lordosis of the lumbar spine and 
concluded that his low back disability resulted in 
difficulty with activities of daily living, including 
bathing, dressing, and recreational weight-bearing 
activities.

The Veteran was next examined for his low back in 
December 2008.  At that time, he complained of intermittent 
lumbosacral pain, he rated as 7 out of 10, that was 
aggravated with any back movement and weather changes and 
did not radiate or affect his ambulation.  He reported one 
flare up of pain per year, lasting two days, during which he 
claims he is incapacitated.  However, he also stated that he 
has not required bed rest, including physician-prescribed, 
for his back pain in the past year to qualify as an 
incapacitating episode for VA purposes.  The examiner 
observed diffuse lumbosacral tenderness to palpation, mild 
right paraspinous muscle spasm, antalgic gait, and no 
radiculopathic symptoms or sensory problems.  He recorded 
range of motion measurements of flexion to 35 degrees 
without pain and 45 degrees with pain, extension to 
20 degrees, right lateral flexion to 25 degrees, left 
lateral flexion to 40 degrees, and bilateral rotation to 
40 degrees, with pain at the end of all the movements.  His 
ranges of motion were not additionally limited due to pain 
or fatigue following repetitive use.  The examiner diagnosed 
the Veteran with degenerative joint disease, scoliosis, and 
excessive lordosis of the lumbar spine and noted that he had 
difficulty putting on shoes and using stairs due to his back 
pain.

The Veteran was most recently examined in February 2013.  At 
that time, he complained of difficulty with flexion and 
needing to hold something for stability when bending to pick 
things up.  He denied any radiculopathy, bowel or bladder 
incontinence, and flare ups.  Range of motion measurements 
was15 degrees of forward flexion, 10 degrees of extension, 
15 degrees of lateral flexion bilaterally, and 10 degrees of 
lateral rotation bilaterally, all without objective evidence 
of painful motion.  The Veteran was able to perform 
repetitive use testing with no additional limitation of 
motion, but did experience less movement than normal, 
weakened movement, incoordination, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and/or weight-bearing.  The examiner did not 
observe any localized tenderness or pain on palpation, 
guarding or muscle spasm, or any neurological abnormalities.  
He also noted that the Veteran did not have intervertebral 
disc syndrome or incapacitating episodes.  He diagnosed the 
Veteran with degenerative joint disease of the lumbar spine 
and concluded that his limited range of motion impacted his 
ability to work.

In addition to the VA examination reports, the medical 
evidence of record includes VA treatment records for the low 
back which are consistent with the VA examination findings.  
Notably, a July 2009 VA treatment record indicates that the 
Veteran's chronic low back pain was managed with a back 
brace.  An August 2009 VA treatment record noted that the 
Veteran received a new back brace at that time.

In addition to the medical evidence, the Veteran has 
submitted lay statements from his wife, as well as personal 
statements and hearing testimony.  This lay evidence 
corroborates the Veteran's complaints and functional 
limitations as noted by the VA examiners.  Notably, the 
Veteran testified at his August 2007 Board hearing that he 
had never been prescribed bed rest by a physician.

Based on the medical and lay evidence of record, the Board 
finds that the Veteran does not meet the criteria for a 
disability rating in excess of 40 percent.  It is reiterated 
that the General Rating Formula used to assign this 
evaluation applies with or without symptoms such as pain.  
DeLuca, Mitchell, and associated regulations further do not 
apply because this evaluation is the maximum allowable for 
limitation of motion of the thoracolumbar spine.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  There is also no 
evidence of unfavorable ankylosis of any part of or the 
entire spine to warrant an increased rating of 50 or 
100 percent.  Notably, although the Veteran's lumbar spine 
motion was limited on each of the VA examinations, he had 
motion and there was no indication that the lumbar spine was 
ankylosed.  As such, a disability rating in excess of 
40 percent based on limitation of motion or ankylosis under 
the General Rating Formula for Diseases and Injuries of the 
Spine cannot be assigned at any point during the period on 
appeal.

Turning to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board notes 
that there is no indication in the medical evidence of 
record that the Veteran has intervertebral disc syndrome or 
ahs experienced any incapacitating episodes as defined in VA 
regulations.  Although the Veteran reported flare ups of 
pain to the VA examiners, he denied any incapacitating 
episodes to each of the examiners.  VA treatment records are 
also negative for any notations of physician-prescribed bed 
rest to qualify as an incapacitating episode for rating 
purposes.  Further, the Veteran specifically indicated at 
his August 2007 that a physician had never prescribed bed 
rest for his low back disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1) (2012).  Thus, an increased 
rating cannot be assigned under these criteria at any point 
during the appeals period.

The Board also notes that, according to Note (1), any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code.  
There is no evidence of any radiculopathy, bowel or bladder 
impairment, or other neurologic abnormalities to warrant 
separate evaluations.  As noted above, the VA examiners 
specifically found that the Veteran did not have any 
radiculopathy or bowel or bladder impairment.

Additionally, the Board notes that there is no indication in 
the medical evidence of record that the Veteran's 
symptomatology warranted other than the currently assigned 
40 percent disability rating throughout the appeal period.  
As such, assignment of staged ratings is not warranted.  See 
Hart, supra.

Accordingly, the Board finds that the claim of entitlement 
to a disability rating in excess of 40 percent for a low 
back disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an increased rating, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2012); see also Ortiz, supra.




C. Extraschedular Considerations

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as 
a threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the 
veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, 
if the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to 
determine whether, to accord justice, a veteran's disability 
picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected bilateral hip 
and low back disabilities, the evidence of record does not 
reflect that the Veteran's disability picture is so 
exceptional as to not be contemplated by the rating 
schedule.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.  The rating criteria for 
the Veteran's currently assigned 30 percent, 40 percent, and 
70 percent disability ratings contemplate his complaints of 
pain, limitation of motion, and ankylosis.  38 C.F.R. 
§§ 4.40 and 4.45 adequately contemplate any functional loss 
due to pain, weakness, fatigability, incoordination, or pain 
on movement of the joint.  Further, even if the Veteran's 
arthritis did not result in compensable limited motion, 
38 C.F.R. § 4.59 allows for the minimum compensable 
evaluation for his painful motion.  As the Veteran's 
disability picture is contemplated by the rating schedule, 
the threshold issue under Thun is not met and any further 
consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is 
not necessary.

In short, the evidence does not support the proposition that 
the Veteran's service-connected bilateral hip and low back 
disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2012).  Thus, referral of any of these issues 
to the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.











(CONTINUED NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 30 percent 
prior to December 18, 2008 for a left hip disability is 
denied.

Entitlement to a disability rating in excess of 40 percent 
from December 18, 2008 to January 31, 2013 for a left hip 
disability is denied.

Entitlement to a disability rating in excess of 70 percent 
from February 1, 2013 to the present for a left hip 
disability is denied.

Entitlement to a disability rating in excess of 30 percent 
prior to December 18, 2008 for a right hip disability is 
denied.

Entitlement to a disability rating in excess of 40 percent 
from December 18, 2008 to January 31, 2013 for a right hip 
disability is denied.

Entitlement to a disability rating in excess of 70 percent 
from February 1, 2013 to the present for a right hip 
disability is denied.

Entitlement to a disability rating in excess of 40 percent 
for a low back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


